PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Donald L Baker dba android originals LC
4203 S 109th E Ave #237
Tulsa, OK 74146


In re Application of: Donald Baker
Serial No.: 15917389         
Filed: July 14, 2018
Title: Single-Coil Pickup with Reversible Magnet & Pole Sensor
::::::


DECISION UNDER 37 C.F.R. §1.181



The instant petition under 37 CFR 1.181 was filed on 19 February 2021, requesting that the Director of Technology Center 2800 hold all Office actions in abeyance for two weeks, as petitioner will not be able to respond and meet deadlines due to side effects of the COVID-19 vaccine.  On March 12, 2021, the petitioner then mailed in a letter rescinding this request.

It is noted that at the time of filing the petition of February 19, 2021, the instant applicant was on appeal with the Patent Trial and Appeal Board.  The application was returned to the Technology Center on June 23, 2022.

The requested relief date of two weeks abeyance of all Office actions from the filing of the instant petition was March 5, 2021.  This date has expired, the petitioner has rescinded his request and no other relief is requested.  Therefore, the petition has been rendered moot.

For the reasons set forth above, the petition is DISMISSED-AS-MOOT.

Any questions regarding this decision should be directed to Supervisory Patent Examiner Elvin Enad at (571) 272-1990. 


/ANDREA L WELLINGTON/Andrea Wellington, Director
Technology Center 2800

AW:ee,jw